      Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

DARSELL HARRIS,                               Case No. 3:19cv4939-TKW-EMT
             Plaintiff,
vs.
CENTURION OF FLORIDA, LLC and
MHM HEALTH PROFESSIONALS,
LLC f/k/a MHM HEALTH
PROFESSIONALS INC.,
        Defendants.
__________________________/

                          AMENDED COMPLAINT
      Plaintiff Darsell Harris sues Defendants Centurion of Florida, LLC and

MHM Health Professionals, LLC f/k/a MHM Health Professionals Inc., and

alleges:

                             Nature of the Action

      1.    This is an action to remedy unlawful discrimination and

retaliation under 42 U.S.C. § 2000e, et seq., 42 U.S.C. § 1981, and Florida

Statutes § 760.01, et seq.

                                   Parties

      2.    At all material times, Plaintiff Darsell Harris has been a resident

of Santa Rosa County, Florida. Plaintiff is a member of a protected class
     Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 2 of 9




because of her race (African-American) and because she reported and/or

opposed unlawful employment practices.

      3.    Defendant Centurion of Florida, LLC (“Centurion”) is a Florida

limited liability company organized and existing under the laws of the State

of Florida. At all material times, Centurion has been an “employer” as that

term is used under the applicable laws.

      4.    Defendant MHM Health Professionals, LLC (“MHMHP”),

formerly known as MHM Health Professionals Inc., is a foreign limited

liability company authorized and doing business in the State of Florida. At

all material times, MHMHP has been an “employer” as that term is used

under the applicable laws.

                         Jurisdiction and Venue

      5.    This Court has jurisdiction under 28 U.S.C. § 1331 because

Plaintiff asserts claims arising under the laws of the United States.

      6.    This Court has supplemental jurisdiction over Plaintiff’s state-

law claims under 28 U.S.C. § 1367(a) because those claims are so related to

the federal claims that they form part of the same case or controversy.

      7.    Venue is proper in this Court because a substantial part of the

events or omissions giving rise to the claims occurred in this District.




                                                                           2
     Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 3 of 9




                           Conditions Precedent

      8.    Plaintiff has satisfied all conditions precedent to bringing this

action in that she filed a charge of discrimination with the U.S. Equal

Employment Opportunity Commission and received a right-to-sue notice.

This action is timely brought thereafter.

                            Factual Allegations

      9.    Centurion and MHMHP jointly employed Plaintiff.

      10.   Plaintiff began her employment with Defendants in May 2017 as

a Mental Health Professional at the Santa Rosa Correctional Institution

(“SRCI”) in Milton, Florida.

      11.   In November 2018, Plaintiff attended a meeting in the Warden’s

office at the SRCI with some of her co-workers and supervisors to address an

incident in which a Corrections Officer at the facility had fashioned and

displayed a noose. Plaintiff and her co-workers reported during the meeting

that they considered the Officer’s actions to be racist, that the actions created

a racially hostile work environment, and that the Officer’s continued

presence at the facility sent a message that racist acts of intimidation were

accepted and condoned at the SRCI.

      12.   In April 2019, one of Plaintiff’s co-workers was suspended two

days after she had reported an incident in which she witnessed two



                                                                               3
     Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 4 of 9




Corrections Officers beating an African-American inmate. Two weeks later,

the co-worker was fired. This caused the Mental Health Professionals at the

facility to fear that they would be retaliated against for reporting misconduct

including actual or potential unlawful acts.

      13.   On several occasions in the following weeks, Plaintiff and her

fellow Mental Health Professionals met with their supervisors and voiced

their concerns about the racially hostile work environment and their fear of

being retaliated against for writing mandated incident reports. Plaintiff and

her co-workers suggested several possible actions that could be taken to

ameliorate the situation. Defendants responded, however, that little (if

anything) could be done because the Corrections Officers involved were

employed by the Florida Department of Corrections and not Defendants.

      14.   On or about April 22, 2019, Plaintiff and the other Mental Health

Professionals attended a meeting with their supervisors and the Warden.

During this meeting, rather than having their concerns addressed, Plaintiff

and her co-workers were yelled at, and were told not to “stir the pot” and to

stop discussing the noose incident in the breakroom.

      15.   On July 9, 2019, Plaintiff learned that four Corrections Officers

at the SRCI had been overheard saying that they were going to lock Plaintiff

in a room with inmates and let the inmates “beat the shit out of” her.



                                                                             4
     Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 5 of 9




Plaintiff, in the presence of her supervisor and several co-workers, viewed

the facility’s videotapes and confirmed that the allegations were true.

Plaintiff then met with her department supervisor, reported that she was

concerned for her safety and that of her co-workers, requested to meet with

the Warden to discuss her concerns, and requested a copy of the videotape.

     16.   Upon reporting to work on July 10, 2019 and seeing that one of

the officers who had threatened her safety was working in the dorm to which

she was assigned, Plaintiff met with her supervisors and reiterated her

concerns. Plaintiff was asked if she wanted to be removed from her assigned

caseload and reassigned to work in a different dorm. Plaintiff respectfully

declined, explaining that she wanted to continue working with her patients

and did not want them to suffer because of the Corrections Officers’ actions.

She further explained that reassigning her would only empower the Officers

to continue bullying, threatening, and harassing her and her co-workers.

     17.   At the request of Plaintiff and the other Mental Health

Professionals, another meeting was held with their supervisors on July 11,

2019. When Defendants again indicated that little (if anything) could be

done, it was agreed that Plaintiff and her co-workers would take a “mental

health day.”




                                                                            5
     Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 6 of 9




      18.   Plaintiff and several of her co-workers were not permitted to

return to work when they attempted to do so on July 12, 2019. They were

later advised that they had been suspended without pay for “abandoning”

their patients.

      19.   On or about July 29, 2019, Plaintiff filed a charge of

discrimination with the U.S. Equal Employment Opportunity Commission,

alleging that she had been discriminated against because of her race and

retaliated against for complaining about the alleged discrimination.

      20.   On or around August 1, 2019, Defendants advised Plaintiff that

she could return to work, that the investigation had been completed, but that

Defendants would not provide any information about the results of the

investigation.

      21.   Upon being permitted to return beginning August 15, 2019,

Plaintiff was reassigned to work at the Century Correctional Institution in

Century, Florida. She was placed in a different job, for which she received

no training. Plaintiff’s new assignment increased her daily commute time by

approximately two hours.

                                COUNT 1
                           RACE DISCRIMINATION

      22.   Plaintiff realleges paragraphs 1 through 21 above.

      23.   Plaintiff has been discriminated against because of her race in


                                                                           6
      Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 7 of 9




that she was treated differently than similarly situated non-African-

American employees and has been subjected to hostility and poor treatment

based, at least in part, on her race.

      24.    Defendants are liable for the differential treatment and hostility

towards Plaintiff because they controlled the actions and inactions of the

persons making decisions affecting Plaintiff or they knew or should have

known about those actions or inactions and failed to take prompt and

adequate remedial action or took no action at all to prevent the abuses of

Plaintiff.

      25.    Defendants also knowingly condoned and ratified the differential

treatment of Plaintiff because they allowed and/or participated in the

differential treatment.

      26.    Defendants’ knowing allowance and ratification of these actions

and inactions created, perpetuated, and facilitated an abusive and offensive

work environment under the law.

      27.    The discrimination complained of herein affected a term,

condition, or privilege of Plaintiff’s employment with Defendants and

constitutes adverse employment action.

      28.    Defendants’    acts   and   omissions    constitute   intentional

discrimination and unlawful employment practices based on race, in



                                                                              7
      Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 8 of 9




violation of 42 U.S.C. § 1981, 42 U.S.C. § 2000e, et seq., and Florida Statutes

§ 760.01, et seq.

      29.   As a direct and proximate result of Defendants’ conduct

described above, Plaintiff has suffered emotional distress, mental pain and

suffering, past and future pecuniary losses, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses. These damages

have occurred in the past, are permanent and continuing. Plaintiff is entitled

to injunctive relief.

      30.   Plaintiff is entitled to recover her attorney’s fees and costs under

42 U.S.C. § 1988, 42 U.S.C. § 2000e-5(k), and Florida Statutes § 760.11(5).

                                 COUNT 2
                                RETALIATION

      31.   Plaintiff realleges paragraphs 1 through 21 above.

      32.   Plaintiff reported and/or opposed unlawful employment

practices during her employment with Defendants.

      33.   Defendants retaliated against Plaintiff for reporting and/or

opposing the unlawful employment practices.

      34.   As a direct and proximate result of Defendants’ acts and

omissions, Plaintiff has suffered emotional distress, mental pain and

suffering, past and future pecuniary losses, inconvenience, mental anguish,

loss of enjoyment of life and other non-pecuniary losses. These damages


                                                                              8
      Case 3:19-cv-04939-TKW-EMT Document 8 Filed 01/28/20 Page 9 of 9




have occurred in the past, are permanent and continuing. Plaintiff is entitled

to injunctive relief.

      35.   Plaintiff is entitled to recover her attorney’s fees and costs under

42 U.S.C. § 1988, 42 U.S.C. § 2000e-5(k), and Florida Statutes § 760.11(5).

                          PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that the Court enter judgment in her

favor and against Defendants awarding compensatory damages, punitive

damages, pre- and post-judgment interest, attorney’s fees, and costs;

granting equitable relief mandating Defendants’ obedience to the laws

enumerated above and permanently enjoining Defendants from future

violations of those laws; and granting such other and further relief as the

Court deems just and appropriate.

                        DEMAND FOR JURY TRIAL

      Plaintiff demands a trial by jury on all matters so triable.

                                        TEIN MALONE PLLC
                                        3059 Grand Avenue
                                        Coconut Grove, Florida 33133
                                        (305) 442-1101

                                        By: /s/ Gaye L. Huxoll
                                          Gaye L. Huxoll
                                          Florida Bar No. 149497
                                          ghuxoll@teinmalone.com
                                        Counsel for Plaintiff



                                                                              9
